Atkinson, Justice.
“All bills of exceptions in habeas-corpus cases shall, as regards the practice of the lower court and in the Supreme Court relating to the time and manner of signing, filing, serving, transmitting, and hearing the same, be governed, in all respects where applicable, by the laws in reference to bills of exceptions in cases of injunction.” Code of 1933, § 50-126; Mansfield v. State, 94 Ga. 74 (20 S. E. 249); Richards v. McHan, 139 Ga. 37 (76 S. E. 32). Similar provisions relate to criminal cases. Code of 1933, § 6-904. And in all cases of grant or refusal of injunctions “the bill of exceptions shall be tendered and signed within *58720 clays from the rendition of the decision.” § 6-903. Unless it affirmatively appears that the bill of exceptions is tendered within the time stated, it will be dismissed. Milling v. State, 145 Ga. 37 (88 S. E. 554); Jones v. State, 146 Ga. 8 (90 S. E. 280). In the-instant case it affirmatively appears that the judgment in a habeascorpus proceeding, upon which error was assigned, was rendered on January 11, 1935, and that the bill of exceptions was presented to the judge on February 5, 1935, and certified on the same date, more than twenty days from the date of the decision. In these circumstances the Supreme Court is without jurisdiction.

Writ of error dismissed.


All the Justices concur.